—Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated September 21, 1998 (People v Williams, 253 AD2d 833), affirming a judgment of the Supreme Court, Queens County, rendered November 8, 1993.
Ordered that the application is denied.
*590The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). S. Miller, J. P., Krausman, McGinity and Luciano, JJ., concur.